ARNOLD, Judge.
Plaintiff contends that the trial court erred in denying his motion for summary judgment and in granting the Board’s motion because “a proper interpretation of the State’s statutory insurance plan clearly requires the State Board to pay for coverage of radial keratotomy surgery.”
First, we must address the issue of whether plaintiffs appeal is properly before this Court. G.S. 150B establishes a uniform system of adjudicatory procedures for state agencies. “Agency” is defined as “any agency, institution, board ... or officer of the State government.” G.S. 150B-2G).
Notwithstanding any other provision of law, if the agency and the other person do not agree to a resolution of the dispute through informal procedures, either the agency or the person may commence an administrative proceeding to *335determine the person’s rights, duties, or privileges, at which time the dispute becomes a “contested case.”
G.S. 150B-22. The Board of Trustees of the Teachers’ and State Employees’ Comprehensive Major Medical Plan, established in G.S. 135-39, is an administrative agency. In accordance with G.S. 150B, plaintiffs dispute with the Board should be brought under the Administrative Procedure Act. This case is remanded to the trial court to be dismissed for lack of subject matter jurisdiction.
Remanded for dismissal.
Judges Wells and Smith concur.